DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Please refer to the Final Office Action (titled “Letter Restarting Period for Response”) mailed on February 11, 2020 for additional details.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2020 has been entered.
Response to Amendment
The amendments filed with the written response received on August 11, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-3 remain as previously presented, and claim 4 has been added. Accordingly, claims 1-4 are pending in this application, with an action on the merits to follow.
Response to Arguments
Applicant's arguments filed August 11, 2020 have been fully considered but they are not persuasive. The arguments will be addressed based on the Remarks document headings below:
Applicant response to previous Office Action’s [Response to Arguments] section
With respect to the Priority argument, Applicant again argues that “it is the mention of the word ‘koozie’ taken in conjunction with the totality of the specification (including the drawings) that is relevant”…and that “it is well-settled that the subject matter of a claim need not be described word-for-word in the specification”, continuing to state “one skilled in the art would clearly recognize that the specification of the parent application and the provisional application provide support for the subject matter being claimed”.  Applicant further argues that “[t]he only type of koozie that is consistent with the overall description of the specification is the very well-known and ubiquitous collapsible koozie” and that due to them being so common, one “would immediately know this is a type of koozie that is being referenced in the specification”.  Applicant repeats their previous argument that “a gap” is sufficient support for multiple “cutouts”.  
Examiner maintains the position that the term “koozie”, even combined with the supposed context of the remainder of the disclosure, cannot be relied upon for implicitly containing all of the new subject matter introduced on June 24, 2015—multiple “cutouts”, “mating sidewalls”, “fold line”, “insulated bottom” and “the sidewalls include cutouts centered a long a fold line”—as explained previously.  It cannot be definitively concluded that there was only one type of “koozie” at the time of filing of the original disclosure that would include all of these structural features.  Since these limitations are not clearly described or supported in the utility application 13/016,605 filed 1/28/2011 nor the provisional application 61/299,593 filed 1/29/2010, the current set of claims can only receive priority benefit of the date of their own filing, which is June 24, 2015.

Applicant response to previous Office Action’s [Priority] section
Applicant refers to their remarks above, and Examiner likewise rebuts those arguments for the reasons above.

Applicant response to previous Office Action’s [35 USC 102] section
Claeys (US 2012/0005802) reference: Applicant argues that Claeys’ filing date of July 8, 2011, which claims priority to a provisional application filed July 9, 2019, is nor prior art, based on Applicant’s contention that the current application “has an effective filing date of January 29, 2010”.  For the reasons already addressed above, Examiner maintains that the current application does not receive priority from January 29, 2010 due to the provisional application not including all claimed subject matter in its disclosure.  Accordingly, the 35 U.S.C. 102 rejection is maintained in view of Claeys.
Lewis (USPN 6,976,273) reference: Applicant argues that Examiner’s position that “fabric is insulating at least to a degree” does not address the exact diction of the claim which recites “insulated material”, continuing to argue that “it material surrounded by air is interpreted as ‘insulated material’ as in the Office Action (page 6), then any material would be ‘insulated material’…[and] use of the word ‘insulated’ would be superfluous”.  Examiner notes that Applicant’s quoted “insulating to a degree” phrase, as it pertains to fabric, is actually utilized by Examiner immediately following the claim language “the beverage holder constructed of insulating material”, wherein Examiner explained—“pocket #20 is formed from fabric (Col. 2, Line 16); fabric is insulating at least to a degree, absent further distinguishing language regarding the structure that renders the fabric ‘insulating’”.  Examiner notes, however, Applicant’s claim limitation of 
Applicant further repeats a previous argument, with respect to Lewis and claim 2, that the lateral recesses 62 of Lewis are “not part of the pocket 20 but are part of the flap 60 which is completely external to the pocket” and apparently, the recesses 62 cannot be interpreted as being the cutouts required by the claim.  Examiner rebuts, again, that Applicant’s argument that this argument is not commensurate with the rejection as described.  Examiner clearly indicated that the pocket #20 includes flap #60 as part of its overall pocket structure, and since the flap belongs to pocket #20, then the lateral recesses (i.e. cutouts) also belong to the pocket.


Applicant response to previous Office Action’s [35 USC 103] section
NPL-Vat19 (NPL Vat19 “Beer Pouch Sweatshirt with Hood”) reference in view of Stanislaw (USPN 5,165,115) reference: [Applicant repeats their entire argument as presented in their response on October 10, 2019 prior to the Final Office Action.]  Applicant disagrees with Examiner’s statement that NPL-Vat19 “is silent to the beverage holder being disposed within the visible outer pocket and substantially concealed by the visible outer pocket”, arguing that “NPL-Vat10 is not ‘silent’ regarding whether the beverage pocket is disposed within the visible outer pocket, [but]…is unequivocally not disposed within the visible outer pocket”.  Examiner has updated the specific language in the 103 rejections that utilize NPL-Vat19 as a primary reference to state that NPL-Vat19 “does not teach”, rather than “is silent to”.  Nevertheless, Applicant’s argument amounts to the same structural conclusion provided by Examiner, in that NPL-Vat19 is deficient in there being disposed a substantially concealed beverage holder disposed within the visible outer pocket.  Applicant further argues, with respect to Stanislaw, that [1] since Stanislaw’s concerns pertain to concealing items that could be subject to theft, that it does not relate to a pocket for holding a beverage container, and further argues [2] that a beverage container located in the pocket of Stanislaw would not be inconspicuous or concealed by virtue of its diameter and that the goal of Stanislaw would not be achieved by the proposed combination.  Applicant further argues that [3] “the beverage container 
Response to [1]:  Examiner notes that Stanislaw is merely relied upon for teaching that it is a known concept to have a garment with a hidden interior pocket.  The modification of NPL-Vat19 with the teachings of Stanislaw result in the structure claimed by Applicant, wherein the improvement would involve the garment having a normal appearance (as taught by Stanislaw; suggested in Col. 1, Lines 61-66), while also providing an extra layer of insulation via the outer pocket fabric, as explained previously.
Response to [2]: The claim recites functionality of the beverage container being “substantially concealed”.  This does not require complete concealment, giving importance to the broadening term “substantially”.
Response to [3]: Applicant does not positively recite any particular beverage container type.  The bottle (with a neck) example provided by Applicant in their argument is just one example of a type of beverage container.  Further, as noted above, “entirely concealed” is not recited in the functional limitation in the claim.  Even further, Applicant’s own Fig. 3 illustrates a bottle with a neck protruding out of the top of the pocket.  Also, beverage containers exist in industry that are small, such as a small flask, by non-limiting example, which would fit entirely within the interior pocket and would be at least substantially concealed.
Response to [4]: The claim does not require an “open” beverage container, nor does it actually require a beverage container at all, structurally, and since an open 
Accordingly, the 35 U.S.C. 103 rejection in view of NPL-Vat19 and further in view of Stanislaw is deemed proper and is maintained.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/016,605 filed January 28, 2011 (and provisional application 61/299,593 filed January 29, 2010), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For details on specific subject matter not supported, see the 35 U.S.C. 112, First Paragraph rejection section below.
and claim 3 due to dependency from independent claim 1) are given the benefit of priority to the date at which the current claims were filed, which is a priority date of June 24, 2015.
Specification
Examiner maintains that Applicant’s amendment to Para. 0029 of the Specification (in the June 29, 2017 response) to include subject matter that was originally recited in the claims submitted on June 24, 2015, is not supported by the parent application’s original filing date nor the provisional application’s filing date.  While this subject matter is not deemed to be “new matter” to the present application, it is still deemed to have been first recited on June 24, 2015, the date to which the present application is being given priority, as explained above.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 (claim 2 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claeys (US 2012/0005802).
Regarding independent claim 1, Claeys discloses a beverage holding garment (#10; Examiner notes that the adjective phrase “beverage holding” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), comprising: a garment (#20) having a visible outer pocket (#21) sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom (Para. 0024 of Claeys; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention beverage holder disposed within the visible outer pocket (beverage holder #30; Para. 0016 of Claeys) and substantially concealed by the visible outer pocket (Para. 0016 of Claeys), the beverage holder constructed of insulating material (“insulating foam” (Para. 0018 of Claeys)) forming an interior pouch having an opening (#36) sized to receive a beverage container (Para. 0019 of Claeys) and with insulating sidewalls sufficient to receive a majority of a length of the beverage container (side edges #34/35; since the edges are part of the beverage holder #30, then the edges also have insulating material), the interior pouch constructed to collapse in substantially flat relation (Para. 0022 of Claeys) so that the garment appears to not have a beverage holder when the beverage container is not received within the interior pouch (claim 7 of Claeys); and wherein the interior pouch is constructed of a single piece of insulated material (Paras. 0017-0018 of Claeys) having mating sidewalls which fold together along a fold line and wherein mating edges of the mating sidewalls are secured together to form the interior pouch (Para. 0017 of Claeys).
Regarding independent claim 2, Claeys discloses a beverage holding garment (#10; Examiner notes that the adjective phrase “beverage holding” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), comprising: a garment (#20) having a visible outer pocket (#21) sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom (Para. 0024 of Claeys; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); a beverage holder disposed within the visible outer pocket (beverage holder #30; Para. 0016 of Claeys) and substantially concealed by the visible sized to receive a beverage container (Para. 0019 of Claeys) and with insulating sidewalls (side edges #34/35; since the edges are part of the beverage holder #30, then the edges also have insulating material) sufficient to receive a majority of a length of the beverage container (if a smaller hypothetical can is placed into the holder #30 (Fig. 10 of Claeys) instead of a hypothetical bottle as depicted, then a majority of the length of the hypothetical can is received), the interior pouch constructed to collapse in substantially flat relation (Para. 0022 of Claeys) so that the garment appears to not have a beverage holder when the beverage container is not received within the interior pouch (claim 7 of Claeys), wherein the interior pouch includes an insulated bottom; and wherein the interior pouch includes an insulated bottom (the holder #30 has a “bottom”, and since the bottom is part of the beverage holder #30, then the bottom also has insulating material); and wherein the sidewalls include cutouts (#37/38) centered along the fold line to promote the collapsing of the sidewalls in substantially flat relation when the beverage container is not received within the interior pouch (Para. 0017 of Claeys).
Regarding claims 3 and 4, Claeys discloses that first and second sides of a first end of the interior pouch comprise a reclosable fastener (claim 3) (Para. 0020 of Claeys), wherein the reclosable fastener comprises a hook and loop fastener (claim 4) (hook-and-loop strips #42 (Para. 0020 of Claeys)).
Claims 1-3 (claim 2 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (hereinafter “Lewis”) (USPN 6,976,273).
beverage holding garment (protective garment #10 can be a coat (Col. 2, Line 20); Examiner notes that the adjective phrase “beverage holding” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), comprising: a garment (#10) having a visible outer pocket (pouch #30) sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom (pouch #30 is capable of retaining items therein by having the items inserted or removed therefrom); a beverage holder disposed within the visible outer pocket (pocket #20 is a holder that is capable of holding a beverage; pocket #20 is disposed within the pouch #30 (Fig. 4)) and substantially concealed by the visible outer pocket (in Fig. 1, the pocket #20 is substantially concealed by the exterior surface of the pouch #30), the beverage holder constructed of insulating material (pocket #20 is formed from fabric (Col. 2, Line 16); fabric is insulating at least to a degree, absent further distinguishing language regarding the structure that renders the fabric “insulating”) forming an interior pouch (pocket #20 is an interior pouch (Fig. 4)) having an opening (open mouth #22 of pocket #20) sized to receive a beverage container (Fig. 4; the pocket is at least capable of receiving a beverage container; Examiner notes that beverage containers come in a variety of sizes ranging from small (i.e. a 1-oz shot glass) to large (i.e. a gallon jug)) and with insulating sidewalls sufficient to receive a majority of a length of the beverage container (Fig. 4 illustrates a cross-section of the pocket #20; the pocket is shown to have a front sidewall and a rear sidewall), the interior pouch constructed to collapse in substantially flat relation (since the pocket #20 is fabric, it is flexible and therefore capable of flattening at least substantially) so that the garment appears to not have a beverage holder when the beverage container is not received within the interior pouch (Fig. 1 is considered to illustrate a lack of a beverage container; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); and wherein the interior pouch is constructed of a single piece of insulated material (fabric, as noted above, has some degree of insulative capability; Fig. 4 illustrates pocket #20 to include at least a single piece of fabric (although additional material is permitted due to the open-ended “comprising” transitional phrase) as part of its construction; further, since the pocket is surrounded by air and pouch #30, it is “insulated” by the air and the pouch #30 fabric #32) having mating sidewalls which fold together along a fold line and wherein mating edges of the mating sidewalls are secured together to form the interior pouch (fabric sidewalls are capable of folding along several potential fold lines; when manipulated to be folded, fabric forms “edges” that can “mate” at the fold line, absent further clarifying language in the claim).
Regarding independent claim 2, Lewis discloses a beverage holding garment (protective garment #10 can be a coat (Col. 2, Line 20); Examiner notes that the adjective phrase “beverage holding” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), comprising: a garment (#10) having a visible outer pocket (pouch #30) sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom (pouch #30 is capable of retaining items therein by having the items inserted or removed therefrom); a beverage holder disposed within the visible outer pocket (pocket #20 is a holder that is capable of holding a beverage; pocket #20 is disposed within the pouch #30 (Fig. 4); pocket #20 includes and is manipulably closed by fabric flap #60 substantially concealed by the visible outer pocket (in Fig. 1, the pocket portion #20 is substantially concealed by the exterior surface of the pouch #30, with exception to the flap #60 of the pocket), the beverage holder constructed of insulating material (pocket #20 is formed from fabric (Col. 2, Line 16); fabric is insulating at least to a degree, absent further distinguishing language regarding the structure that renders the fabric “insulating”) forming an interior pouch (pocket #20 is part of an interior pouch (Fig. 4)) having an opening (open mouth #22 of pocket #20) sized to receive a beverage container (Fig. 4; the pocket is at least capable of receiving a beverage container; Examiner notes that beverage containers come in a variety of sizes ranging from small (i.e. a 1-oz shot glass) to large (i.e. a gallon jug)) and with insulating sidewalls sufficient to receive a majority of a length of the beverage container (Fig. 4 illustrates a cross-section of the pocket #20; the pocket is shown to have a front sidewall and a rear sidewall; the flap #60 serves as a top sidewall for closure of the pocket #20), the interior pouch constructed to collapse in substantially flat relation (since the pocket #20 is fabric, it is flexible and therefore capable of flattening at least substantially) so that the garment appears to not have a beverage holder when the beverage container is not received within the interior pouch (Fig. 1 is considered to illustrate a lack of a beverage container; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), wherein the interior pouch includes an insulated bottom (fabric, as noted above, has some degree of insulative capability; since the pocket #20 has fabric at the bottom, the fabric at the bottom is “an insulated bottom”; further, since the pocket is surrounded by air and pouch #30, it is “insulated” by the air and the pouch #30 fabric #32); and wherein the sidewalls to promote the collapsing of the sidewalls in substantially flat relation when the beverage container is not received within the interior pouch (as noted above, the fabric components are capable of folding due to flexibility, and are therefore capable of "substantially" flattening; Examiner notes the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense).
Regarding claim 3, Lewis discloses that first and second sides of a first end of the interior pouch comprise a reclosable fastener (Fig. 6 of Lewis shows a first side of a first end of the interior pouch (i.e. at the end of flap #60, which is part of the interior pouch as explained above) to have male part of a snap fastener; a second side of the overall first end of the interior pouch includes the corresponding female part of the snap fastener, as shown in Fig. 6; the male/female snap fastener is capable of closing the interior pouch to some degree by fastening the flap at the top end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Vat19 “Beer Pouch Sweatshirt with Hood” (hereinafter “NPL-Vat19”) in view of Stanislaw (USPN 5,165,115).
Regarding independent claim 1, NPL-Vat19 discloses a beverage holding garment (“beer pouch sweatshirt with hood”; first image of NPL-Vat19 shows a hooded sweatshirt with a beer bottle held in a pocket on the front), comprising: a garment having a visible outer pocket sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom (first image of NPL-Vat19 shows an outer pocket with hands inserted therein, the user is capable of removing their hands (i.e. items) or retaining their hands therein); a beverage holder constructed of insulating material forming an interior pouch (page 2/9 and bottom of page 3/9 of NPL-Vat19 describes an insulated liner for the pouch) having an opening sized to receive a beverage container (see first image on page 4/9 of NPL-Vat19) and with insulating sidewalls sufficient to receive a majority of a length of the beverage container (insulated lining has at least a front and back sidewall; images on page 4/9 show at least some depth capability of the pocket; the vertical length of the hypothetical beverage container is a variable upon which the limitation “sufficient to receive a majority of a length of the beverage container” depends; this limitation is not deemed to structurally define the claimed invention in any patentable sense, absent actual length dimensions), the interior pouch constructed to collapse in substantially flat relation (the fabric of the pouch is at least capable of being substantially flattened, as shown at the pouch’s bottom extent in the first image on page 4/9 of NPL-Vat19; Examiner notes that within the visible outer pocket and substantially concealed by the visible outer pocket, and is therefore silent to the garment appearing to not have a beverage holder when the beverage container is not received within the interior pouch (although, the presence of a visible pocket does not necessarily indicate that an ordinary user would see a pocket and immediately associate it with being a “beverage holder”).
Stanislaw teaches a garment that has a concealed pocket assembly, with an outer pocket with an interior concealed pocket therein, the interior pocket and outer pocket sharing a top openable edge that allows the interior pocket to be accessed while being concealed from exterior view (see cross-sectional views of Figs. 3 and 6; Col. 1, Lines 61-66, Col. 4, Lines 10-16 of Stanislaw).
NPL-Vat19 and Stanislaw teach analogous inventions in the field of garments with multiple pockets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the beer pouch of NPL-Vat19 to be located concealed behind the hand pocket and to have 
Regarding claim 3, the modified garment of NPL-Vat19 (i.e. NPL-Vat19 in view of Stanislaw, as explained above) is disclosed such that there are first and second sides of a first end of the interior pouch comprises a reclosable fastener (the top edge of the interior pouch has elastic (see Page 2/9 of NPL-Vat19), which biases the top of the pouch to be closed in the absence of a beverage container therein, which constitutes “a reclosable fastener” (i.e. closable to some degree, via elasticity) inasmuch as has been structurally defined in the claim by Applicant).
Claim 2, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Vat19 in view of Stanislaw and Vorderkunz (US 2008/0164269).
Regarding independent claim 2, NPL-Vat19 discloses a beverage holding garment, comprising: a garment having a visible outer pocket sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom; a beverage holder, the beverage holder constructed of insulating material forming an interior pouch having an opening sized to receive a beverage container and with insulating sidewalls sufficient to receive a majority of a length of the beverage container, the interior pouch constructed to collapse in substantially flat relation, wherein the within the visible outer pocket and substantially concealed by the visible outer pocket, and is therefore silent to the garment appearing to not have a beverage holder when the beverage container is not received within the interior pouch (although, the presence of a visible pocket does not necessarily indicate that an ordinary user would see a pocket and immediately associate it with being a “beverage holder”), and is silent to the sidewalls including cutouts centered along the fold line to promote the collapsing of the sidewalls in substantially flat relation when the beverage container is not received within the interior pouch.
As noted above, Stanislaw teaches a garment that has a concealed pocket assembly, with an outer pocket with an interior concealed pocket therein, the interior pocket and outer pocket sharing a top openable edge that allows the interior pocket to be accessed while being concealed from exterior view (see cross-sectional views of Figs. 3 and 6; Col. 1, Lines 61-66, Col. 4, Lines 10-16 of Stanislaw).
Vorderkunz teaches an insulated jacket for a beverage container that contains cutouts immediate adjacent a circular bottom wall (see blank view in Fig. 5A), wherein the vertical edges are seamed (Fig. 6).  The insulative jacket is collapsible (Para. 0030 of Vorderkunz).
NPL-Vat19 and Stanislaw teach analogous inventions in the field of garments with multiple pockets.  NPL-Vat19 and Vorderkunz teach analogous inventions in the field of insulated beverage sleeves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claims 1 and 3 above, and further in view of Kim (US 2009/0158493).
Regarding claim 4, Lewis teaches all the limitations of claims 1 and 3, as set forth above, and also teaches that there can be a hook-and-loop fastener present to shut flap #60, which is part of the interior pouch, as explained above), but is silent to the hook-and-loop material being applied at both the first and second sides of the first end of the interior pouch, as required by the combined subject matter of claims 3 and 4.
Kim teaches a jacket-style garment that includes an inner pocket that can have its opening fastened shut by VELCRO® tape to prevent the items from unintentionally coming out of the inner pocket (Para. 0273 of Kim).
inadvertently pulled open, which would otherwise expose the contents of the pocket #20 in Lewis, and further since the concept of closing pockets along the pockets’ opening’s opposing edges with hook-and-loop material is very well-known in the art of garments.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Vat19 in view of Stanislaw as applied to claims 1 and 3 above, and further in view of Johnston et al. (hereinafter “Johnston”) (US 2009/0235426).
Regarding claim 4, the modified garment of NPL-Vat19 (i.e. NPL-Vat19 in view of Stanislaw, as explained above) is disclosed to teach all the limitations of claims 1 and 3, as set forth above, but does not teach that the reclosable fastener is a hook-and-loop fastener, as required by claim 4.
Johnston teaches a hooded garment that includes a front pocket that has an upper opening that is resealable with VELCRO® (i.e. a hook-and-loop fastener) (Para. 0049 of Johnston; Fig. 3).
Modified NPL-Vat19 and Johnston teach analogous inventions in the field of hooded garments with front pockets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the hook-and-loop fastener of Johnston to the inside opposing top edges of the elastic pocket of NPL-Vat19 in order to permit the opening to stay sealed shut when not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732